Motion by the People to dismiss appeal of the defendant from an order of the County Court of Broome county dismissing the indictment against defendant for murder in the second degree. The indictment alleges that defendant killed his wife on September 20,1934, by assaulting her with a knife. On November 30, 1934, this indictment was dismissed on motion of the district attorney for reasons specified in the memorandum filed with the court. This memorandum stated that the investigation of the district attorney convinced him that the defendant had murdered his wife while suffering from a major epileptic seizure which prevented him from understanding the nature and quality of his act. The defendant appealed from this order. The appeal by the defendant from such order is not within those authorized by statute. (Code Grim. Proc. § 517.) Motion to dismiss appeal granted. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.